Citation Nr: 0414600	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1966 to April 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The veteran seeks entitlement to service connection for PTSD 
on the basis of traumatic experiences he sustained during his 
service in Vietnam.

The veteran's service personnel records show that from July 
1, 1967, through November 24, 1967, he was stationed in the 
Republic of Vietnam.  They also show that he was assigned to 
Delta Detachment, Amphibious Construction Battalion One based 
in Cat Lo.

From August 2001 through May 2002, the veteran was treated, 
in part, for PTSD at the Mental Health Clinic of the Muskogee 
VA Medical Center.  During such treatment in May 2002, the 
veteran reported that he had intrusive thoughts of being 
threatened by a Vietnamese officer.  

On multiple occasions in 2002, the RO denied the veteran's 
claim of entitlement to service connection for PTSD, 
primarily on the basis that he did not have a verified 
stressor.  

In June 2002, the veteran reported that while stationed in 
Vietnam, his unit was subject to sniper fire.  He did not 
report the date of such fire, nor did he report the names of 
individuals involved.  Moreover, that stressor has not been 
confirmed or otherwise developed with the United States Armed 
Services Center for the Research of Unit Records (USASCRUR).
In June 2002, the veteran also reported that he had caught a 
South Vietnamese individual stealing his property and that he 
had told the individual he would take action if it ever 
happened again.  He stated that the confrontation was 
witnessed by a South Vietnamese officer, who told the 
veteran, as well as the whole town and base, that he was 
going to kill the veteran.  The veteran reported that the 
attendant pressure destroyed him mentally.  He did not report 
the date of that incident, nor did he report the names of 
individuals involved.  Moreover, he did not state if he 
reported that incident to anyone.  Finally, there has been no 
evidence requested to determine whether the veteran's 
performance deteriorated in association with the alleged 
death threat.

In his June 2002 statement, the veteran also noted that 
twelve or thirteen years earlier, he had received treatment 
for alcohol use/abuse at St. John's Hospital.  The report of 
that treatment has not been associated with the claims 
folder. 

In light of the foregoing, additional development of the 
record is warranted.  Accordingly, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.  The following actions are to be 
performed:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions have been 
performed:  (1) inform the veteran of the 
information and evidence not of record 
that is necessary to substantiate each of 
his specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence that he is 
expected to provide; and (4) request or 
tell the veteran to provide any evidence 
in his possession that pertains to any of 
his claims, or something to the effect 
that the veteran should give the VA 
everything it has pertaining to his 
claims.

2.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and request copies of the 
veteran's enlisted efficiency reports. 

3.  Contact the veteran and give him 
another chance to provide further details 
of his stressor(s) including, but not 
limited to, the date and place of each 
stressor(s); the names, ranks, and units 
of persons involved; and the 
circumstances of the stressor(s).  In 
particular, request that he provide the 
dates and places where he received sniper 
fire.

4.  With respect to the incident in which 
the veteran claims to have been 
threatened by a South Vietnamese  
officer, request that the veteran 
identify any individuals whom he may have 
told during service.  Such individuals 
may include, but are not limited to, 
former fellow service members (peers, 
subordinates, or superiors), a chaplain, 
a counselor, and/or the authorities such 
as local or military police.  Then, 
request that the veteran contact those 
individuals and ask them to provide 
statements to support the veteran's 
claimed stressor.  Also request that the 
veteran provide copies of any letters 
written in service which might identify 
that incident.  

5.  When the actions in paragraph 2, 3, 
and 4 have been completed, prepare a 
summary of the veterans alleged 
stressors.  A copy of the summary, the 
veterans stressor statements, and 
pertinent service personnel records 
should be forwarded to USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150-3197 for verification, to the 
extent possible, of the specific 
incidents alleged by the veteran. 

6.  Contact the veteran and request the 
address of St. John's Hospital where he 
received treatment for alcohol use/abuse 
in the early to mid-1990's.  Then request 
copies of the records of such treatment 
directly from the hospital.  Also request 
that the veteran provide any such records 
in his possession.  

7.  When the foregoing actions have been 
completed, and IF at least one claimed 
stressor is confirmed, schedule the 
veteran for a psychiatric examination to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has 
been so reviewed.  A diagnosis of PTSD 
must be confirmed or ruled out.  If PTSD 
is not diagnosed, the examiner must 
explain why the veteran does not meet the 
criteria for that diagnosis.  If PTSD is 
diagnosed, the examiner must identify and 
explain the elements supporting the 
diagnosis including the stressor(s) 
accountable for the disorder.  The 
rationale for all opinions must be set 
forth.  

8.  When all of the requested actions 
have been completed, undertake any other 
indicated development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
issue of entitlement to service-
connection for PTSD.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  The veteran need take no action 
until he is so notified.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


